Citation Nr: 1427128	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to February 1990 and from January 1991 to March 1991.  The Veteran also served in the Kentucky Army National Guard from April 1993 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDING OF FACT

The Veteran has a bilateral foot condition that is etiologically related to his service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral food condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty.  

Presumptive service connection does not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his June 2008 claim and subsequent statements and testimony, the Veteran has asserted that he has a bilateral foot condition that began in 1987 and has continued ever since.

The Veteran's service treatment records show treatment for a foot condition in February and March 1987.  The Veteran was never given a formal diagnosis.  He was instructed to wear tennis shoes and to avoid running, jumping and marching.  In a follow-up appointment he was given crutches for 10 days.  In another follow-up appointment he was given x-rays.  The results of the x-rays are not of record.  He was continued on crutches at a fourth follow-up appointment.  At his final follow-up appointment in March 1987 he was cleared for duty.  

The Board notes that the entirety of the Veteran's service treatment records are not available for review.  In July 2009, the VA made a formal finding of the unavailability of service treatment records.

The Veteran submitted a statement from his mother confirming that he had foot problems beginning in January 1987.  His mother also noted that the Veteran was sent home for three or four weeks during which time he had to use crutches, take pain pills and soak his feet three times per day. 

VA treatment records show treatment for bilateral foot pain in April 1997, June 1997 and November 1997.  The Veteran complained of pain in his bilateral arches.  

In November 2011, the Veteran was afforded a VA foot examination for disabilities of the foot other than flatfoot/pes planus.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran stated that he fractured both arches in service in 1987.  He reported that he was placed in tennis shoes and given less activity.  Eventually he was given crutches and convalescent leave.  He stated that he had x-rays that showed fractures at Fort Leonard Wood Army Hospital.  He also reported that since 1993 he had received inserts and that his feet had become flat.  

After a physical examination, the examiner diagnosed hammer toes of the second and third toe of the right foot, and the second toe of the left foot.  X-rays showed minor bilateral heel spurs on "otherwise unremarkable study of both feet."  The examiner opined that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following rationale:
	
There was no diagnosed foot condition or chronic foot condition in the service or within one year of separation from the service.  There is no evidence of a foot condition in the medical records through November 2011.  On the date of this exam, November 28, 2011, there is evidence of the beginnings of hammer toes of the 2nd left and 2nd/3rd right toes.  This is not related to his service in 1987-1990 and 2 months in 1991. 

The Board finds that the VA examination is not highly probative.  While the VA examiner completed a thorough review of the record and a physical examination of the Veteran, the record, as noted above, does not contain the entirety of the Veteran's service treatment records.  The VA examiner did not acknowledge the Veteran's statements that he fractured his arches in service.  As the service treatment records are incomplete, there is no way to confirm or deny the Veteran's statements.  Further, the VA examiner did not acknowledge the treatment sought for a bilateral foot condition in 1997, during the Veteran's service in the Kentucky National Guard. 

The Board finds that the Veteran is competent to testify regarding a bilateral foot disorder, such as flat feet.  Further, the Board finds that the Veteran's statements regarding constant pain in his feet since service to be credible.  Accordingly, with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a bilateral foot condition are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.   

As the benefit sought on appeal is being granted in full, the Board finds that it is unnecessary to discuss the VA's duties to notify and assist the Veteran in the development of his claim.

ORDER

Service connection for a bilateral foot condition is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


